


Exhibit 10.1


SETTLEMENT AGREEMENT


This Settlement Agreement, dated as of February 29, 2016 (this “Agreement”), is
by and among Angie’s List, Inc., a Delaware corporation (the “Company”), and
Eric Semler and TCS Capital Management, LLC (collectively with their respective
Affiliates (as defined below), the “Shareholder Group”).


WHEREAS, the Shareholder Group owns, beneficially and/or of record, an aggregate
Net Long Position in 6,561,528 shares of common stock, par value $0.001 per
share (the “Common Stock”), of the Company, as set forth on Schedule 1 attached
hereto;


WHEREAS, the Shareholder Group and the Company have engaged in various
discussions and communications including with respect to the Company’s business,
financial performance and strategic plans, as well as the composition of the
Company’s Board of Directors (the “Board”); and


WHEREAS, the Company and each member of the Shareholder Group have determined
that it is in its respective best interests to enter into this Agreement.


NOW THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
severally agree as follows:


1.
Definitions. For purposes of this Agreement:

a)
“2017 Annual Meeting” shall mean the 2017 annual meeting of shareholders of the
Company;

b)
“2018 Annual Meeting” shall mean the 2018 annual meeting of shareholders of the
Company;

c)
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act;

d)
“beneficial owner” shall have the meaning given to such term in Rule 13d-3
promulgated under the Exchange Act;

e)
“Board” shall have the meaning set forth in the recitals;

f)
“Company” shall have the meaning set forth in the first paragraph;

g)
“Company 8-K” shall have the meaning set forth in Section 6;

h)
“Common Stock” shall have the meaning set forth in the recitals;

i)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended;

j)
“Joint Press Release” shall have the meaning set forth in Section 6;

k)
“Minimum Ownership Threshold” shall have the meaning set forth in Section 2(b);

l)
“Net Long Position” shall mean such shares of Common Stock beneficially owned,
directly or indirectly, that constitute such person’s net long position as
defined in Rule 14e-4 under the Exchange Act mutatis mutandis; provided that
“Net Long Position” shall not include any shares as to which such person does
not have the right to vote or direct the vote or as to which such person has
entered into a derivative or other agreement, arrangement or understanding that
hedges or transfers, in whole or in part, directly or indirectly, any of the
economic consequences of ownership of such shares;

m)
“Nomination Documents” shall have the meaning set forth in Section 2(a)(v);

n)
“NASDAQ” shall mean The NASDAQ Stock Market;

o)
“person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability or unlimited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature;

p)
“Replacement” shall have the meaning set forth in Section 2(a)(vii);

q)
“Resignation” shall have the meaning set forth in Section 2(b);

r)
“SEC” shall mean the Securities and Exchange Commission;

s)
“Shareholder Designees” shall mean the TCS Designee and Thomas R. Evans;

t)
“Shareholder Group” shall have the meaning set forth in the first paragraph;

u)
“Shareholder Meeting” shall mean any annual or special meeting of shareholders
of the Company or any solicitation of shareholder action by written consent;

v)
“Standstill Period” shall have the meaning set forth in Section 3;

w)
“TCS Designee” shall mean Eric Semler; and

x)
“Voting Securities” shall mean the Common Stock and any other securities of the
Company entitled to vote in the election of directors, or securities convertible
into, or exercisable or exchangeable for, Common Stock or other securities,
whether or not subject to the passage of time or other contingencies.


1

--------------------------------------------------------------------------------






2.
Board Representation and Board Matters.

a)
The Company and each member of the Shareholder Group agree as follows:

i.
immediately after execution of this Agreement, the Board and all applicable
committees thereof shall take all action necessary to (A) accept the resignation
tendered by John W. Biddinger as director, (B) increase the size of the Board
such that there will be eleven (11) directors on the Board, (C) appoint Thomas
R. Evans as a Class I director of the Company and member of the Compensation
Committee of the Board and (D) appoint the TCS Designee as a Class III director
of the Company and member of the Nominating and Corporate Governance Committee
of the Board;

ii.
the Board, based on information provided by the Shareholder Group and each
Shareholder Designee, has determined that each Shareholder Designee would
constitute an “independent” director and would be qualified to serve on the
committee(s) of the Board to which he or she shall be appointed hereunder, under
applicable NASDAQ listing standards, SEC rules, tax regulations or other
applicable standards;

iii.
the Board or any committee thereof, in the exercise of its fiduciary duties, may
limit the participation of the Shareholder Designees in any Board or committee
meeting or portion thereof in which the Board or such committee is evaluating
and/or taking action with respect to (A) the exercise of any of the Company’s
rights or enforcement of any of the obligations under this Agreement, (B) any
action taken in response to actions taken or proposed by the Shareholder Group
or its Affiliates with respect to the Company, including actions relating to
this Agreement, (C) any proposed transaction between the Company and the
Shareholder Group or its Affiliates or (D) any consideration of any potential
Replacement; provided, however, that nothing herein shall limit the
participation of the TCS Designee in any Board or committee meeting or portion
thereof in which the Board or such committee is evaluating and/or taking action
with respect to any strategic alternatives or proposed transactions to which no
member of the Shareholder Group is a party;

iv.
no later than the date of this Agreement, the Shareholder Group will provide to
the Company (A) a confidentiality agreement in the form attached hereto as
Exhibit A, duly executed by each member of the Shareholder Group, (B) an
executed consent from each Shareholder Designee to be named as a director in the
Company’s proxy statement for the 2016 Annual Meeting and to serve as a director
in the form attached hereto as Exhibit B, (C) a director and officer
questionnaire in the Company’s standard form previously provided to the
Shareholder Group completed by each Shareholder Designee and (D) the Resignation
(collectively, the “Nomination Documents”);

v.
after the date hereof, each Shareholder Designee shall provide to the Company,
as requested by the Company from time to time, such information as the Company
reasonably requests from other members of the Board;

vi.
no member of the Shareholder Group shall compensate or agree to compensate,
directly or indirectly, any individual in connection with his or her services as
a director (including any Shareholder Designee or any mutually agreed upon
independent director) or officer of the Company or otherwise in connection with
the transactions contemplated by this Agreement; and

vii.
during the Standstill Period, should any Shareholder Designee resign from the
Board or be rendered unable to, or refuse to, be appointed to, or for any other
reason fail to serve or is not serving on, or is removed from, the Board (other
than as set forth in Section 2(b) hereof), the Shareholder Group shall be
entitled to designate a replacement for such Shareholder Designee that (A) will
qualify as “independent” and meet all other applicable Exchange Act, SEC and
NASDAQ listing standards, tax regulations or other applicable standards, (B) has
relevant business and financial experience to be a director of the Company and
(C) is reasonably consented to by the Nominating and Corporate Governance
Committee of the Board after exercising its fiduciary duty in good faith (such
consent not to be unreasonably withheld) (a “Replacement”) and the Company shall
take all necessary action to implement the foregoing. The Nominating and
Corporate Governance Committee of the Board shall make its determination and
recommendation regarding whether such person meets the foregoing criteria within
ten (10) business days after (x) such nominee as a Replacement has submitted to
the Company the Nomination Documents and (y) the representatives of the Board
have conducted customary interviews of such nominee. The Company shall use its
reasonable best efforts to conduct any interviews contemplated by this Section
2(a)(vii) as promptly as practicable, but in any case, assuming reasonable
availability of the nominee, within ten (10) business days after the Shareholder
Group’s submission of such nominee. In the event the Nominating and Corporate
Governance Committee does not accept a person recommended by the Shareholder
Group as a Replacement, the Shareholder Group shall have the right to recommend
an additional substitute person whose appointment shall be subject to the
Nominating and Corporate Governance Committee recommending such person in
accordance with the procedures described above. Upon the recommendation of a
Replacement nominee by the Nominating


2

--------------------------------------------------------------------------------




and Corporate Governance Committee, the Board shall vote on the appointment of
such Replacement to the Board no later than ten (10) business days after the
Nominating and Corporate Governance Committee’s recommendation of such
Replacement; provided, however, that if the Board does not appoint such
Replacement to the Board pursuant to this Section 2(a)(vii), the parties shall
continue to follow the procedures of this Section 2(a)(vii) until a Replacement
is appointed to the Board. Upon a Replacement’s appointment to the Board, the
Board and all applicable committees thereof shall take all necessary actions to
appoint such Replacement to any applicable committee of the Board of which the
replaced Shareholder Designee was a member, subject only to such Replacement’s
qualifications to serve on any such committee(s). Any such Replacement who
becomes a Board member in replacement of any Shareholder Designee shall be
deemed to be such Shareholder Designee for all purposes under this Agreement.
b)
The TCS Designee (including, if applicable, any Replacement) shall, prior to his
or her appointment to the Board, and each member of the Shareholder Group shall
cause such TCS Designee to, execute an irrevocable resignation as director in
the form attached hereto as Exhibit C (the “Resignation”) and deliver it to the
Company. If at any time after the date hereof, the Shareholder Group ceases
collectively to be the beneficial owner of an aggregate Net Long Position in at
least 2,930,000 shares (as adjusted for any stock dividends, combinations,
splits, recapitalizations and the like) of Common Stock (the “Minimum Ownership
Threshold”), (i) automatically without further action of the Shareholder Group
or any Shareholder Designee, the Resignations shall be deemed to be tendered to
and accepted by the Board, and the TCS Designee shall cease to be a member of
the Board, and (ii) the Company shall have no further obligations under this
Section 2. The Shareholder Group shall notify the Company in writing within five
(5) business days after the Shareholder Group ceases collectively to be the
beneficial owner of an aggregate Net Long Position in the number of shares
constituting the Minimum Ownership Threshold.

c)
At all times while serving as a member of the Board, each Shareholder Designee
shall comply with all policies, procedures, processes, codes, rules, standards
and guidelines applicable to Board members, including the Company’s code of
business conduct and ethics, securities trading policies, anti-hedging policies,
Regulation FD-related policies, director confidentiality policies and corporate
governance guidelines and preserve the confidentiality of Company business and
information, including discussions or matters considered in meetings of the
Board or Board committees.

d)
From and after the date of appointment of any Shareholder Designee until the
earlier of (i) the 2018 Annual Meeting or (ii) the tenth (10th) day following
the day on which no Shareholder Designee is serving as a director on the Board,
the Board shall not form any new committee unless one Shareholder Designee who
is serving as a director at such time (to be determined by the TCS Designee) is
offered membership on such committee.



3.
Standstill.

a)
As used in this Agreement, “Standstill Period” means the period commencing on
the date hereof and ending at 12:01 a.m. New York City time on the tenth (10th)
day prior to the advance notice deadline for the submission of shareholder
nominations for the 2017 Annual Meeting (the “Initial Standstill Expiration
Time”); provided, however, that if as of the Initial Standstill Expiration Time,
the TCS Designee has not ceased to be a director on the Board, then the
Standstill Period shall end at the later of (x) 12:01 a.m. New York City time on
the tenth (10th) day prior to the advance notice deadline for the submission of
shareholder nominations for the 2018 Annual Meeting and (y) the tenth (10th) day
following the day on which the TCS Designee no longer serves as a director on
the Board. During the Standstill Period, no member of the Shareholder Group, nor
any Affiliate thereof, shall take any of the following actions, directly or
indirectly:

i.
solicit proxies or written consents of the Company’s shareholders or any other
person with the right to vote or power to give or withhold consent in respect of
any Voting Securities (as defined below), or conduct, encourage, participate or
engage in any other type of referendum (binding or non-binding) with respect to,
or from the holders of, the Voting Securities or any other person with the right
to vote or power to give or withhold consent in respect of the Voting
Securities, make, or in any way participate or engage in, any “solicitation” of
any proxy, consent or other authority (as such terms are defined in the Exchange
Act) to vote any Voting Securities or make any shareholder proposal (whether
pursuant to Rule 14a-8 promulgated under the Exchange Act or otherwise) with
respect to any matter, or become a participant in any contested solicitation
with respect to the Company, including without limitation relating to the
removal or the election of directors;




3

--------------------------------------------------------------------------------




ii.
form or join in a partnership, limited partnership, syndicate, entity or other
group, including without limitation a “group” as defined under Section 13(d) of
the Exchange Act, with respect to the Voting Securities (other than any group
composed solely of the Shareholder Group), or otherwise directly or indirectly
support or participate in any effort by a third party with respect to any of the
matters prohibited by this Section 3; provided, however, that nothing contained
herein shall limit the ability of an Affiliate of the Shareholder Group to join
the “group” following the execution of this Agreement, so long as any such
Affiliate agrees to be bound by the terms and conditions of this Agreement;

iii.
without the prior approval of the Board contained in a written resolution of the
Board, as a result of acquiring beneficial ownership of or economic interest in
any Voting Securities of the Company, become a beneficial owner (either
individually or as part of any group as defined under Section 13(d) under the
Exchange Act) of, or have an economic interest in, any Voting Securities of the
Company which would be deemed under Rule 13d-3(c) promulgated under the Exchange
Act to constitute a number of shares of Common Stock in excess of 12.75% of the
then issued and outstanding shares of Common Stock of the Company;

iv.
present at any Shareholder Meeting any proposal for consideration for action by
shareholders or seek (including pursuing or encouraging any “withhold” or
similar campaign) the removal of any member of the Board;

v.
other than in Rule 144 open market broker sale transactions where the identity
of the purchaser is not known and in underwritten widely dispersed public
offerings, sell, offer or agree to sell directly or indirectly, through swap or
hedging transactions or otherwise, the securities of the Company or any rights
decoupled from the underlying securities held by the Shareholder Group to any
person or entity not a party to this Agreement, except in each case in a
transaction approved by the Board, which approval is contained in written
resolutions of the Board;

vi.
(A) make, directly or indirectly for itself or its Affiliates or in conjunction
with any other person or entity, or cause or participate in, any offer or
proposal (with or without conditions) with respect to any merger, acquisition,
recapitalization, restructuring, reorganization, tender offer, exchange offer,
disposition or other business combination involving the Company or any of its
subsidiaries or Affiliates or a material amount of assets or securities of the
Company or any of its subsidiaries or Affiliates, (B) affirmatively solicit a
third party to make or modify an offer or proposal (with or without conditions)
with respect to any merger, acquisition, recapitalization, restructuring,
reorganization, tender offer, exchange offer, disposition or other business
combination involving the Company or any of its subsidiaries or Affiliates or a
material amount of assets or securities of the Company or any of its
subsidiaries or Affiliates, or encourage, initiate, support, assist or
facilitate any third party in making or modifying such an offer or proposal, or
(C) publicly comment on any third party proposal regarding any merger,
acquisition, recapitalization, restructuring, reorganization, tender offer,
exchange offer, disposition or other business combination involving the Company
or any of its subsidiaries or Affiliates or a material amount of assets or
securities of the Company or any of its subsidiaries or Affiliates;

vii.
seek, alone or in concert with others, representation on the Board (except as
provided in this Agreement), or propose any nominee for election to the Board or
seek representation on the Board (except as explicitly permitted by this
Agreement with respect to a Replacement and other than through action at the
Board by a Shareholder Designee acting in his or her capacity as such), or
otherwise seek to advise, influence or control the management, governance,
policies, business or affairs (or any change thereof) of the Company;

viii.
seek to advise, encourage, support or influence any person or entity with
respect to the voting of any Voting Securities at any Shareholder Meeting;

ix.
grant any proxy, consent or other authority to vote with respect to any matters
(other than to the named proxies included in the Company’s proxy card for any
Shareholder Meeting) or deposit any Voting Securities in any voting trust or
subject any Voting Securities to any arrangement or agreement with respect to
the voting of any Voting Securities, other than any such voting trust,
arrangement or agreement solely among the members of the Shareholder Group and
otherwise in accordance with this Agreement;

x.
make any request for stocklist materials or other books and records of the
Company under Section 220 of the Delaware General Corporation Law or otherwise;

xi.
other than litigation by members of the Shareholder Group to enforce the
provisions of this Agreement, institute, solicit, assist or join, as a party,
any litigation, arbitration or other proceeding against or involving the Company
or any of its current or former directors or officers (including derivative
actions);

xii.
disclose that any member of the Shareholder Group voted or intends to vote
contrary to the recommendation of the Board;


4

--------------------------------------------------------------------------------




xiii.
request, directly or indirectly, any amendment or waiver of the foregoing in a
manner that would reasonably likely require public disclosure by the members of
the Shareholder Group or the Company; or

xiv.
enter into any negotiations, agreements, arrangements or understandings with any
third party with respect to the matters set forth in this Section 3.

b)
Except as expressly provided in Section 3(a) or Section 5 below, each member of
the Shareholder Group shall be entitled to (i) vote its shares on any other
proposal duly brought before any Shareholder Meeting or otherwise vote as such
member determines in its sole discretion and (ii) disclose, publicly or
otherwise, how it intends to vote or act with respect to any securities of the
Company, any shareholder proposal or other matter to be voted on by the
shareholders of the Company and the reasons therefor (in each case subject to
Section 5 below).

c)
Nothing in this Section 3 shall be deemed to limit the exercise in good faith by
a Shareholder Designee of his or her fiduciary duties solely in his or her
capacity as a director of the Company.



4.
Non-Disparagement.

a)
Each member of the Shareholder Group hereby covenants and agrees, during the
Standstill Period, not to make, or cause to be made, any statement or
announcement that constitutes an ad hominem attack on, or otherwise disparages,
the Company or its officers, directors or employees, or any person who serves as
an officer, director or employee of the Company on or following the date of this
Agreement, (i) in any document or report filed with or furnished to the SEC or
any other governmental agency, (ii) in any press release, other publicly
available format or website or social media posting, (iii) to any analyst,
journalist or member of the media (including without limitation, in a
television, radio, newspaper, magazine or internet interview) or (iv) in any
other public forum (other than pursuant to compelled testimony, whether by legal
process, subpoena or similar means).

b)
The Company hereby covenants and agrees, during the Standstill Period, not to
make, or cause to be made, and that its directors shall not make, any statement
or announcement that constitutes an ad hominem attack on, or otherwise
disparages, any member of the Shareholder Group or its officers, directors or
employees, or any person who serves as an officer, director or employee of any
member of the Shareholder Group on or following the date of this Agreement,
(i) in any document or report filed with or furnished to the SEC or any other
governmental agency, (ii) in any press release, other publicly available format
or website or social media posting, (iii) to any analyst, journalist or member
of the media (including without limitation, in a television, radio, newspaper,
magazine or internet interview) or (iv) in any other public forum (other than
pursuant to compelled testimony, whether by legal process, subpoena or similar
means).



5.
Voting Commitment. Until the end of the Standstill Period, the members of the
Shareholder Group shall cause all Voting Securities owned by them, directly or
indirectly, whether owned of record or beneficially owned, as of the record date
for any annual meeting of shareholders of the Company held within the Standstill
Period, in each case that are entitled to vote at any such meeting, to be
present for quorum purposes and to be voted, at all such meetings or at any
adjournments or postponements thereof, (i) for all directors nominated by the
Board for election at such meeting and (ii) in accordance with the
recommendation of the Board on any other proposals or other business that comes
before any such meeting; provided however, that such voting commitment shall not
apply in the event of a special meeting of shareholders of the Company and any
solicitation of shareholder action regarding any Company action with respect to
a merger, acquisition or other extraordinary transactions. For the avoidance of
doubt, such voting commitment does apply to proposals made by stockholders.



6.
Public Statements. The Company intends to promptly file with the SEC a Current
Report on Form 8-K (the “Company 8-K”) to disclose this Agreement and to file a
copy of this Agreement as an exhibit. The form of the Company 8-K disclosure is
set forth in Exhibit D attached hereto. Further, the Company and the Shareholder
Group hereby covenant and agree to issue a joint press release in the form set
forth in Exhibit E attached hereto (the “Joint Press Release”) as soon as
practicable after the date hereof. The Company and each member of the
Shareholder Group agree that during the Standstill Period it shall not make any
public announcement or statement that is inconsistent with or contrary to the
statements contained in the Company 8-K and/or the Joint Press Release, except
as required by law or the rules of any stock exchange or with the prior written
consent of the Shareholder Group or the Company, as applicable. The Company
shall have an opportunity to review in advance any Schedule 13D filing made by
any member of the Shareholder Group relating to this Agreement.


5

--------------------------------------------------------------------------------




7.
Representations and Warranties.

a)
Each member of the Shareholder Group represents and warrants to the Company that
(i) such member is the record or beneficial owner of an aggregate Net Long
Position in the number of shares set forth opposite such member’s name on
Schedule 1, (ii) such member has all requisite power and authority to execute
and deliver this Agreement and to perform its obligations hereunder, (iii) this
Agreement has been duly and validly authorized, executed and delivered by it and
constitutes a valid and binding obligation of such member, enforceable against
such member in accordance with its terms and (iv) no consent, approval, waiver,
authorization or filing, which has not already been obtained or is otherwise
contemplated by this Agreement, is necessary for the execution, delivery and
performance by such member of this Agreement.

b)
The Company hereby represents and warrants to the Shareholder Group that (i) it
has all requisite power and authority to execute and deliver this Agreement and
to perform its obligations hereunder, (ii) this Agreement has been duly and
validly authorized, executed and delivered by it and constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, (iii) no consent, approval, waiver, authorization or filing,
which has not already been obtained or is otherwise contemplated by this
Agreement, is necessary for the execution, delivery and performance by the
Company of this Agreement and (iv) there are no committees or subcommittees of
the Board to which the Board has delegated authority to act for the Board
existing as of the date of this Agreement other than the Audit Committee, the
Compensation Committee and the Nominating and Corporate Governance Committee.



8.
Specific Performance Remedies. The parties shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, in addition to any
other remedy to which they are entitled at law or in equity. FURTHERMORE, EACH
OF THE PARTIES HERETO (A) IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY AND (B)
AGREES TO WAIVE ANY BONDING REQUIREMENT UNDER ANY APPLICABLE LAW, IN THE CASE
ANY OTHER PARTY SEEKS TO ENFORCE THE TERMS BY WAY OF EQUITABLE RELIEF. THIS
AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION
AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW PRINCIPLES OF SUCH STATE.



9.
Jurisdiction. The parties irrevocably agree that any legal action or proceeding
with respect to this Agreement and the rights and obligations arising hereunder,
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder brought by the other party
hereto or its successors or assigns, shall be brought and determined exclusively
in the Court of Chancery of the State of Delaware (or, if any such court
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware) and any appellate court therefrom. Each of
the parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Agreement, (a) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (b) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (c) to the fullest extent permitted by applicable
legal requirements, any claim that (1) the suit, action or proceeding in such
court is brought in an inconvenient forum, (2) the venue of such suit, action or
proceeding is improper or (3) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.



10.
No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

11.
Entire Agreement. This Agreement, including the Nomination Documents, contains
the entire understanding of the parties with respect to the subject matter
hereof and may be amended only by an agreement in writing executed by each of
the parties hereto.


6

--------------------------------------------------------------------------------




12.
Notices. All notices, consents, requests, instructions, approvals and other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (a) upon
receipt, when delivered personally; (b) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); (c) upon confirmation of
receipt, when sent by email (provided such confirmation is not automatically
generated); or (d) one (1) business day after deposit with a nationally
recognized overnight delivery service, in each case at the address specified in
this subsection:



a)
if to the Company:



Angie's List, Inc.
1030 E. Washington Street
Indianapolis, IN 46202
Attention: Chief Legal Officer
Email: shannons@angieslist.com
Facsimile No.: (317) 638-5625


with a copy to:


Sidley Austin LLP
1001 Page Mill Road, Building 1
Palo Alto, CA 94304
Attention: Martin A. Wellington
Email: mwellington@sidley.com
Facsimile No.: (650) 565-7100


b)
if to the Shareholder Group:



TCS Capital Management, LLC
888 Seventh Avenue, Suite 1504
New York, NY 10106
Attention: Eric Semler
Email: eric@tcscapital.com
Facsimile No.: (212) 621-8790


with a copy to:


Olshan Frome Wolosky LLP
65 East 55th Street
New York, NY 100022
Attention: Steve Wolosky, Andrew Freedman
Email: swolosky@olshanlaw.com, afreedman@olshanlaw.com
Facsimile No.: (212) 451-2222


13.
Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. In addition,
the parties agree to use their best efforts to agree upon and substitute a valid
and enforceable term, provision, covenant or restriction for any of such that is
held illegal, void or unenforceable by a court of competent jurisdiction.



14.
Counterparts. This Agreement may be executed in two or more counterparts, which
together shall constitute a single agreement.



15.
Successors and Assigns. This Agreement shall not be assignable by any of the
parties to this Agreement. All the terms and provisions of this Agreement shall
inure to the benefit of, and shall be enforceable by, the successors of each of
the parties hereto.



16.
No Third Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other persons, except as otherwise
provided in Sections 5 and 15.


7

--------------------------------------------------------------------------------




17.
Expenses. The Company shall reimburse the Shareholder Group for its reasonable,
documented out-of-pocket fees and expenses (including legal expenses) incurred
in connection with the negotiation and execution of this Agreement, provided
that such reimbursement shall not exceed $60,000 in the aggregate.



18.
Interpretation and Construction. Each of the parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said independent counsel. Each party and its counsel
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein, and any and all drafts relating thereto
exchanged among the parties shall be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.



19.
Liabilities Several and Not Joint. The respective obligations of the individual
members of the Shareholder Group shall be several, not joint or collective,
obligations.



[Signature Pages Follow]



8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.


COMPANY:
 
 
ANGIE'S LIST, INC.
 
 
By:
/s/ Scott A. Durchslag
Name:
Scott A. Durchslag
Title:
Chief Executive Officer



SHAREHOLDER GROUP:
 
 
 
/s/ Eric Semler
 
Eric Semler
 
 
TCS CAPITAL MANAGEMENT, LLC
 
 
By:
/s/ Eric Semler
Name:
Eric Semler
Title:
President















Signature Page to Settlement Agreement



--------------------------------------------------------------------------------




Schedule 1


 
 
Number of Shares Beneficially Owned
 
Eric Semler
 
646,248


1 
TCS Capital Management, LLC
 
5,434,102


 
TCS Capital Managed Account
 
481,178


 
TOTAL
 
6,561,528


 



General Notes


•
The above chart indicates direct beneficial ownership, without duplication of
shares.



















_____________________________
1 Shares of Common Stock held directly by an irrevocable family trust. Mr.
Semler's spouse is the trustee of the trust.



--------------------------------------------------------------------------------




Exhibit A


Form of Confidentiality Agreement


Angie's List, Inc.
1030 E. Washington Street
Indianapolis, Indiana 46202


February 29, 2016


To: Eric Semler and TCS Capital Management, LLC (collectively with their
respective Affiliates (as defined below), the “Shareholder Group” or “you” and
each individually, a “member” of the Shareholder Group)


Ladies and Gentlemen:


This letter agreement shall become effective upon the appointment of any
Shareholder Designee to the Board of Directors (the “Board”) of Angie’s List,
Inc. (the “Company”). Capitalized terms used but not otherwise defined herein
shall have the meanings given to such terms in the Settlement Agreement (the
“Settlement Agreement”), dated as of March 1, 2016, among the Company and the
Shareholder Group. The Company understands and agrees that, subject to the terms
of, and in accordance with, this letter agreement, each Shareholder Designee
may, if and to the extent he or she desires to do so (and subject to his or her
fiduciary duties), confidentially disclose information he or she obtains while
serving as a member of the Board to you and the Specified Shareholder Group
Personnel (as hereinafter defined) and may discuss such information with any and
all such persons, subject to the terms and conditions of this Agreement. As a
result, you may receive certain non-public information regarding the Company.
You acknowledge that this information is proprietary to the Company and may
include trade secrets or other business information the disclosure of which
could harm the Company. In consideration for, and as a condition of, non-public
information being furnished to you and, subject to the restrictions in paragraph
2, the persons set forth on Schedule A hereto (collectively, the “Specified
Shareholder Group Personnel”), you agree to treat any and all such non-public
information concerning or relating to the Company or any of its subsidiaries or
affiliates that is furnished to you or the Specified Shareholder Group Personnel
(regardless of the manner in which it is furnished, including without limitation
in written or electronic format or orally, gathered by visual inspection or
otherwise) by any Shareholder Designee, or by or on behalf of the Company or any
Company Representatives, together with the relevant portion of any notes,
analyses, reports, models, compilations, studies, interpretations, documents,
records or extracts thereof to the extent containing, referring or relating to,
based upon or derived from such information, in whole or in part (collectively,
“Evaluation Material”), as confidential in accordance with the provisions of
this letter agreement, and to take or abstain from taking the other actions
hereinafter set forth.


1.
The term “Evaluation Material” does not include information that (i) is or has
become generally available to the public other than as a result of a direct or
indirect disclosure by you or the Specified Shareholder Group Personnel in
violation of this letter agreement, (ii) was within your or any of the Specified
Shareholder Group Personnel’s possession on a non-confidential basis prior to
its being furnished to you by any Shareholder Designee, or by or on behalf of
the Company or its agents, representatives, attorneys, advisors, directors,
officers or employees (collectively, the “Company Representatives”), as
evidenced by written records, (iii) is received from a source other than any
Shareholder Designee, the Company or any of the Company Representatives or (iv)
is independently developed by you without reference to the Evaluation Material,
as evidenced by written evidence; provided, that in the case of (ii) or (iii)
above, the source of such information was not known by you to be bound by a
confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the Company or any other person with respect to
such information at the time the information was disclosed to you.



2.
You and the Specified Shareholder Group Personnel will, and you will cause the
Specified Shareholder Group Personnel to, (a) keep the Evaluation Material
strictly confidential and (b) not disclose or use any of the Evaluation Material
in any manner whatsoever without the prior written consent of the Company;
provided, however, that you may privately disclose any of such information to
the Specified Shareholder Group Personnel (i) who need to know such information
for the sole purpose of advising you on your investment in the Company and (ii)
who are informed by you of the confidential nature of such information;
provided, further, that you will be responsible for any violation of this letter
agreement by the Specified Shareholder Group Personnel as if they were parties
hereto. It is understood and agreed that no Shareholder Designee shall disclose
to you or the Specified Shareholder Group Personnel any Legal Advice (as defined
below) that may be included in the Evaluation Material with respect to which
such disclosure would constitute waiver of the Company’s attorney-client
privilege or attorney work product privilege. “Legal Advice” as used herein
shall be solely and exclusively limited to the advice provided by legal counsel
and shall not




--------------------------------------------------------------------------------




include any factual information or the formulation or analysis of business
strategy that is not protected by the attorney-client or attorney work product
privilege.


3.
In the event that you or any of the Specified Shareholder Group Personnel are
required or requested by applicable interrogatory, subpoena or any similar
process relating to any legal proceeding, investigation, hearing or otherwise
(other than any legal requirement arising out of your taking any discretionary
action that would require public disclosure, including by disclosure in your
Schedule 13D) to disclose any of the Evaluation Material, you will promptly
notify (except where such notice would be legally prohibited) the Company in
writing by electronic mail or certified mail so that the Company may seek a
protective order or other appropriate remedy (and if the Company seeks such an
order, you will provide such cooperation as the Company shall reasonably
request), at its sole cost and expense. Nothing herein shall be deemed to
prevent you or the Specified Shareholder Group Personnel, as the case may be,
from honoring a subpoena, legal process or other legal requirement (other than
any legal requirement arising out of your taking any discretionary action that
would require public disclosure, including by disclosure in your Schedule 13D)
that requires or requests discovery, disclosure or production of the Evaluation
Material if (a) you produce or disclose only that portion of the Evaluation
Material which your outside legal counsel of national standing advises you is
legally required to be so produced or disclosed and you use commercially
reasonable efforts to obtain assurance that confidential treatment will be
accorded to such Evaluation Material; or (b) the Company consents in writing to
having the Evaluation Material produced or disclosed pursuant to the subpoena,
legal process or other legal requirement or request. In no event will you or any
of the Specified Shareholder Group Personnel oppose action by the Company to
obtain a protective order or other relief, at its sole expense, to prevent the
disclosure of the Evaluation Material or to obtain reliable assurance that
confidential treatment will be afforded the Evaluation Material. For the
avoidance of doubt, it is understood that there shall be no “legal requirement”
requiring you to disclose any Evaluation Material solely by virtue of the fact
that, absent such disclosure, you would be prohibited from purchasing, selling
or engaging in derivative or other voluntary transactions with respect to the
Common Stock of the Company or otherwise proposing or making an offer to do any
of the foregoing, or you would be unable to file any proxy materials in
compliance with Section 14(a) of the Exchange Act or the rules promulgated
thereunder. The foregoing obligations and requirements in this paragraph shall
not be required or apply in connection with disclosures made to the extent
required by law to, or requested by, a federal or state regulatory agency,
self-regulatory organization or supervisory authority in the course of such
authority’s routine examinations or supervisory inspections not related to the
Company; provided that you agree to promptly notify the Company of any actual
disclosures made so long as you are permitted to do so under applicable law.



4.
You acknowledge that (a) none of the Company or any of the Company
Representatives makes any representation or warranty, express or implied, as to
the accuracy or completeness of any Evaluation Material, and (b) none of the
Company or any of the Company Representatives shall have any liability to you or
to any of the Specified Shareholder Group Personnel relating to or resulting
from the use of the Evaluation Material or any errors therein or omissions
therefrom. You and the Specified Shareholder Group Personnel (or anyone acting
on your or their behalf) shall not directly or indirectly initiate contact or
communication with any executive or employee of the Company other than the Chief
Executive Officer, Chief Financial Officer, General Counsel and the Director of
Investor Relations, and/or such other persons approved in writing by the
foregoing or the Board concerning Evaluation Material, or to seek any
information in connection therewith from any such person other than the
foregoing, without the prior consent of the Company; provided, however, the
restriction in this sentence shall not apply to any Shareholder Designee acting
solely in his or her capacity as a director in accordance with the Settlement
Agreement and the Company’s governance and other guidelines.



5.
All Evaluation Material shall remain the property of the Company. Neither you
nor any of the Specified Shareholder Group Personnel shall by virtue of any
disclosure of and/or your use of any Evaluation Material acquire any rights with
respect thereto, all of which rights (including all intellectual property
rights) shall remain exclusively with the Company. At any time after the date on
which no Shareholder Designee is a director of the Company, upon the written
request of the Company for any reason, you will promptly return to the Company
or destroy, at your election, all hard copies of the Evaluation Material and use
commercially reasonable efforts to permanently erase or delete all electronic
copies of the Evaluation Material in your or any of the Specified Shareholder
Group Personnel’s possession or control (and shall promptly certify to the
Company that such Evaluation Material has been erased or deleted, as the case
may be). Notwithstanding the return or erasure or deletion of Evaluation
Material, you and the Specified Shareholder Group Personnel will continue to be
bound by the obligations contained herein.




--------------------------------------------------------------------------------




6.
You acknowledge, and will advise the Specified Shareholder Group Personnel, that
the Evaluation Material may constitute material non-public information under
applicable federal and state securities laws, and that the United States
securities laws prohibit any person in possession of material, non-public
information from purchasing or selling securities of such issuer or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.



7.
You hereby represent and warrant to the Company that (i) you have all requisite
power and authority to execute and deliver this letter agreement and to perform
your obligations hereunder, (ii) this letter agreement has been duly authorized,
executed and delivered by you, and is a valid and binding obligation,
enforceable against you in accordance with its terms, (iii) this letter
agreement will not result in a violation of any terms or conditions of any
agreements to which you are a party or by which you may otherwise be bound or of
any law, rule, license, regulation, judgment, order or decree governing or
affecting you, and (iv) your entry into this letter agreement does not require
approval by any owners or holders of any equity or other interest in you (except
as has already been obtained).



8.
Any waiver by the Company of a breach of any provision of this letter agreement
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this letter agreement. The
failure of the Company to insist upon strict adherence to any term of this
letter agreement on one or more occasions shall not be considered a waiver or
deprive the Company of the right thereafter to insist upon strict adherence to
that term or any other term of this letter agreement.



9.
You acknowledge and agree that the value of the Evaluation Material to the
Company is unique and substantial, but may be impractical or difficult to assess
in monetary terms. You further acknowledge and agree that in the event of an
actual or threatened violation of this letter agreement, immediate and
irreparable harm or injury would be caused for which money damages would not be
an adequate remedy. Accordingly, you acknowledge and agree that, in addition to
any and all other remedies which may be available to the Company at law or
equity, the Company shall be entitled to seek an injunction or injunctions to
prevent breaches of this letter agreement and to enforce specifically the terms
and provisions of this letter agreement exclusively in the Court of Chancery or
other federal or state courts of the State of Delaware.



10.
Each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of the Court of Chancery or other federal or state courts of the
State of Delaware in the event any dispute arises out of this letter agreement
or the transactions contemplated by this letter agreement, (b) agrees that it
shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, (c) agrees that it shall not bring
any action relating to this letter agreement or the transactions contemplated by
this letter agreement in any court other than the Court of Chancery or other
federal or state courts of the State of Delaware, and each of the parties
irrevocably waives the right to trial by jury, and (d) irrevocably consents to
service of process by a reputable overnight delivery service, signature
requested, to the address of such party’s principal place of business or as
otherwise provided by applicable law. THIS LETTER AGREEMENT SHALL BE GOVERNED IN
ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH
STATE.



11.
This letter agreement and the Settlement Agreement contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersedes all prior or contemporaneous agreements or
understandings, whether written or oral. This letter agreement may be amended
only by an agreement in writing executed by the parties hereto.




--------------------------------------------------------------------------------




12.
All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when such email is sent to the email address set forth below and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:



If to the Company:            Angie's List, Inc.
1030 E. Washington Street
Indianapolis, IN 46202
Attention: Chief Legal Officer
Email: shannons@angieslist.com
Facsimile No.: (317) 638-5625


With a copy to (which shall not constitute notice):


Sidley Austin LLP
1001 Page Mill Road, Building 1
Palo Alto, CA 94304
Attention: Martin A. Wellington
Email: mwellington@sidley.com
Facsimile No.: (650) 565-7100


If to the Shareholder Group:        TCS Capital Management, LLC
888 Seventh Avenue, Suite 1504
New York, NY 10106
Attention: Eric Semler
Email: eric@tcscapital.com
Facsimile No.: (212) 621-8790


With a copy to (which shall not constitute notice):


Olshan Frome Wolosky LLP
65 East 55th Street
New York, NY 100022
Attention: Steve Wolosky, Andrew Freedman
Email: swolosky@olshanlaw.com, afreedman@olshanlaw.com
Facsimile No.: (212) 451-2222


13.
If at any time subsequent to the date hereof, any provision of this letter
agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this letter agreement.



14.
This letter agreement may be executed (including by facsimile or PDF) in two or
more counterparts which together shall constitute a single agreement.



15.
This letter agreement and the rights and obligations herein may not be assigned
or otherwise transferred, in whole or in part, by you without the express
written consent of the Company. This letter agreement, however, shall be binding
on successors of the parties hereto.



16.
The Shareholder Group shall cause any Replacement for a Shareholder Designee
that is appointed to the Board pursuant to Section 2(a)(vii) of the Settlement
Agreement to execute a copy of this letter agreement.



17.
This letter agreement shall expire one (1) year from the date on which a
Shareholder Designee no longer serves as a director of the Company; except that
you shall maintain in accordance with the confidentiality obligations set forth
herein any Evaluation Material constituting trade secrets for such longer time
as such information constitutes a trade secret of the Company as defined under
18 U.S.C. § 1839(3).




--------------------------------------------------------------------------------




18.
No licenses or rights under any patent, copyright, trademark, or trade secret
are granted or are to be implied by this letter agreement.



19.
Each of the parties hereto acknowledges that it has been represented by counsel
of its choice throughout all negotiations that have preceded the execution of
this letter agreement, and that it has executed the same with the advice of said
counsel. Each party and its counsel cooperated and participated in the drafting
and preparation of this letter agreement and the documents referred to herein,
and any and all drafts relating thereto exchanged among the parties shall be
deemed the work product of all of the parties and may not be construed against
any party by reason of its drafting or preparation. Accordingly, any rule of law
or any legal decision that would require interpretation of any ambiguities in
this letter agreement against any party that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties hereto, and
any controversy over interpretations of this letter agreement shall be decided
without regards to events of drafting or preparation. The term “including” shall
in all instances be deemed to mean “including without limitation.”



20.
Notwithstanding anything contained herein to the contrary, the obligations of
the members of the Shareholder Group hereunder are several and not joint or
collective.



[Signature Pages Follow]









--------------------------------------------------------------------------------




Please confirm your agreement with the foregoing by signing and returning one
copy of this letter agreement to the undersigned, whereupon this letter
agreement shall become a binding agreement between you and the Company.


Very truly yours,
 
 
ANGIE'S LIST, INC.
 
 
By:
 
Name:
 
Title:
 















Signature Page to the Confidentiality Agreement



--------------------------------------------------------------------------------




Accepted and agreed as of the date first written above:


 
 
 
Eric Semler
 
 
TCS CAPITAL MANAGEMENT, LLC
 
 
By:
 
Name:
 
Title:
 















Signature Page to the Confidentiality Agreement



--------------------------------------------------------------------------------




Schedule A


Any full-time employee of a member of the Shareholder Group or its Affiliates
that is involved in monitoring the Angie’s List, Inc. investment.



--------------------------------------------------------------------------------




Exhibit B


Form of Consent


[___], 2016


Attention: Board of Directors
Angie's List, Inc.
1030 E. Washington Street
Indianapolis, Indiana 46202


Re:    Consent


Ladies and Gentlemen:


I hereby consent to serve as a director of Angie’s List, Inc. (the “Company”),
effective [__], 2016 and be named as a director of the Company in the Company’s
proxy statement for the Company’s 2016 Annual Meeting of Stockholders (the “2016
Annual Meeting”). I also agree that, after the date hereof, I will provide to
the Company, as requested by the Company from time to time, such information as
the Company is entitled to reasonably receive from other members of the
Company’s Board of Directors (the “Board”) and as is required to be disclosed in
proxy statements or other reports or filings under applicable law or securities
exchange listing requirements.


At all times while serving as a member of the Board, I agree to comply with all
policies, procedures, processes, codes, rules, standards and guidelines
applicable to Board members, including the Company’s code of conduct, securities
trading policies, anti-hedging policies, Regulation FD-related policies,
director confidentiality policies and corporate governance guidelines and
preserve the confidentiality of the Company’s business and information,
including discussions or matters considered in meetings of the Board or Board
committees. I acknowledge and agree that the foregoing obligations are in
addition to the fiduciary and common law duties of any director of a Delaware
corporation.


Sincerely,




[Name of Shareholder Designee]



--------------------------------------------------------------------------------




Exhibit C


Form of Irrevocable Resignation


[___], 2016


Attention: Board of Directors
Angie's List, Inc.
1030 E. Washington Street
Indianapolis, Indiana 46202


Re:    Resignation


Ladies and Gentlemen:


This irrevocable resignation is delivered pursuant to Section 2(b) of the
Settlement Agreement, dated as of February 29, 2016 (the “Agreement”), by and
among Angie’s List, Inc., a Delaware corporation (the “Company”), and Eric
Semler and TCS Capital Management, LLC (collectively, the “Shareholder Group”).
Capitalized terms used herein but not defined shall have the meaning set forth
in the Agreement. Effective only upon, and subject to, such time as the
Shareholder Group, together with all of its Affiliates, ceases collectively to
be the “beneficially owner” (as defined in Rule 13d-3 under the Exchange Act) of
an aggregate Net Long Position in at least 2,930,000 shares (as adjusted for any
stock dividends, combinations, splits, recapitalizations and the like) of Common
Stock, I hereby resign from my position as a director of the Company and from
any and all committees of the Board on which I serve.
 
This resignation may not be withdrawn by me at any time during which it is
effective.
 
Sincerely,




[Name of Shareholder Designee]


 



